NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



THE ESTATE OF RICHARD                      )
KAROLEWSKI, by and through                 )
WAYNE ANTHONY KAROLEWSKI,                  )
Personal Representative,                   )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D18-1101
                                           )
PALM GARDEN OF TAMPA, LLC,                 )
PALM GARDEN HEALTHCARE                     )
HOLDINGS, LLC; PALM                        )
HEALTHCARE MANAGEMENT, LLC;                )
and MICHELE L. FORNEY (as to               )
PALM GARDEN OF TAMPA),                     )
                                           )
             Appellees.                    )
                                           )

Opinion filed September 28, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Richard A. Nielsen, Judge.

Megan L. Gisclar and Joanna Greber
Dettloff of Wilkes & McHugh, P.A.,
Tampa, for Appellant.

Kirsten K. Ullman and Ashley K. Pi of Ullman
Bursa Law, Tampa, for Appellees.



PER CURIAM.
            Affirmed.


KELLY, VILLANTI, and BLACK, JJ., Concur.




                                     -2-